DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 16 February 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/315,097 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 16 February 2021 is acknowledged and entered. Following the amendment, claim 41 is canceled, and claim 1 is amended. 
Currently, claims 1, 6, 7, 15, 19, 22-26, 29, 33-37, 39 and 40 are pending, and claims 1, 6, 7, 15, 19 and 22 are under consideration. Claims 23-26, 29, 33-37, 39 and 40 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 41 are moot as the applicant has canceled the claim.

Formal Matters:
Claims
Claims 1, 6, 7, 15, 19 and 22 are objected to for the following reason, appropriate correction is required:
Claims 1, 6, 7, 15, 19 and 22 recite “A composition” or “The composition”; the following is suggested: “A conjugate” or “The conjugate”, because a composition in general means a mixture of ingredients, whereas IL-12 and chitosan form a conjugate, and they are not a mixture.  

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 1, 6, 7, 15, 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the same rejection for claim 41 (now canceled) in the last Office Action mailed on 10/16/2020, at page 4. 
The newly amended independent claim 1 recites “wherein at least 80% of the IL-12 biological activity is maintained”, which was previously recited in claim 41; however, applicants have not pointed out, nor can the Examiner locate, the basis in the specification for this limitation (“at least 80%”).  This is a new matter rejection.  
Applicants argument filed on 16 February 2021 has been fully considered, but is not deemed persuasive for the reasons below. 
At pages 5-6 of the response, the applicant argues, citing MPEP, that there is no requirement that the words of the claim be literally present in the specification, and "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (MPEP §2163(I)); that applicants response dated 5/31/2019 identified the basis for the limitation (for claim 41): page 3, line 25 and page 16, line 15 - page 17, line 3 which demonstrates possession of the claimed invention, wherein page 16 describes the bioactivity of IL-12 chitosan conjugates as determined by quantifying the proliferation of IL-12 responsive 2D6 cells, and the results of the experiment were shown in Figure 6, which brief description provided 
This argument is not persuasive for the reasons of record and the following: first, while there is no requirement that the words of the claim be literally present in the specification, none of the variety of ways showing possession indicated in MPEP applies in the instant situation because the issue is not whether there is an actual reduction to practice of chitosan-IL-12 25conjugates, rather, the issue is about the support for the specific limitation of “at least 80%” of the IL-12 biological activity, or it is unclear as to how actual reduction to practice of chitosan-IL-12 25conjugates would support “at least 80%” of the IL-12 biological activity.  Further, claim 1 recites both a tyrosine to amine linkage and a cysteine to amine linkage; however, Figure 6 shows that tyrosine to amine linkage of the IL-12 to chitosan resulted in a better bioconjugate with respect to maintaining the IL-12 activity; whereas carboxyl-to-amine linkage seems resulting in more than 50% loss of IL-12 bioactivity.  Furthermore, more importantly, contrary to applicants argument that the brief description of Figure 6 provided on page 3 states that an IL-12 conjugate maintained at least 80% of its biological activity, the indicated brief description merely states: “[P]eptide bonding and tyrosinase catalysis methods yielded chitosan-IL-12 25conjugates that are bioactive with up to 60% and 17% loss of IL-12 bioactivity observed with peptide bonding and tyrosinase catalysis respectively” (page 3, lines 24-26); and nowhere is “at least 80%” of the biological activity ever mentioned or present in the specification.  Therefore, the specification provides no support for the limitation of “wherein at least 80% of the IL-12 biological activity is maintained” recited in claim 1.

Prior Art Rejections: 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 15, 19 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. (US 2007/0292387, 12/20/2007; provided by applicants), and Masuko et al. (Biomacromolecules 2005, 6, 880-884; provided by applicants), and further in view of Nastala et al. (J Immunol. 1994 Aug 15;153(4): 1697-706; provided by applicants), and Jung et al. (Adv Polym Sci (2013) 253: 37-70. Published online: 24 May 2012), for the reasons of record set forth in the previous Office Actions mailed on 1/26/2018, 6/8/2018, 12/31/2018, and 1/8/2020.
Applicants argument filed on 16 February 2021 has been fully considered, but is not deemed persuasive for the reasons below. 
At page 7 of the response, the applicant argues that claim 1 is amended to recite the limitation of previously presented claim 41; and because claim 41 was not rejected as obvious over the combination of references, the present rejection is moot.
This argument is not persuasive because “at least 80% of the IL-12 biological activity is maintained” would have been an inherent property of the IL-12- chitosan conjugate, wherein the covalent linkage is between a cysteine on the IL-12 and an amine on the chitosan, as the combined teachings of the cited references teach or render the claimed product IL-12- chitosan conjugate obvious.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP, 2112.01, I.).  Note, claim 41 should have been included in the instant rejection in the last Office Action.  

Conclusion:
No claim is allowed.



Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/10/21